Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment, dated as of December 11, 2008, amends the Amended and Restated
Employment Agreement dated as of June 7, 2007 (the “Agreement”) between General
Dynamics Corporation (the “Corporation”) and Nicholas D. Chabraja.

Section 17 of the Agreement is hereby amended in its entirety to read as
follows:

Section 409A of the Internal Revenue Code. The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, Mr. Chabraja shall not be considered
to have terminated employment with the Corporation for purposes of this
Agreement until Mr. Chabraja would be considered to have incurred a “separation
from service” from the Corporation within the meaning of Section 409A of the
Code. To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to Mr. Chabraja under this
Agreement shall be paid to Mr. Chabraja on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to the Mr. Chabraja)
during any one year may not effect amounts reimbursable or provided in any
subsequent year. Notwithstanding anything to the contrary in this Agreement, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Mr. Chabraja’s termination of employment
shall instead be paid on the first business day after the date that is six
months following Mr. Chabraja’s “separation from service” within the meaning of
Section 409A. Any amount the payment of which is delayed in accordance with the
preceding sentence shall be paid with interest at an annual rate equal to the
prime rate (as determined by the Northern Trust Company of Chicago from time to
time) from the date on which such amount would otherwise have been paid until
the actual date of payment.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to Employment
Agreement to be executed, and Mr. Chabraja has executed this Agreement as of the
date first above written.

 

    GENERAL DYNAMICS CORPORATION

/s/ Millie A. Miller

    By:  

/s/ Walter M. Oliver

Witness       Walter M. Oliver, Senior Vice President, Human Resources &
Administration

/s/ David A. Savner

     

/s/ Nicholas D. Chabraja

Witness       Nicholas D. Chabraja